Opinion filed January 13, 2022




                                      In The

        Eleventh Court of Appeals
                                  ____________

                  Nos. 11-22-00006-CR & 11-22-00007-CR
                                  ____________

         EX PARTE MIGUEL MANUEL VILLALOBOS JR.


                       Original Habeas Corpus Proceedings


                      MEMORANDUM OPINION
      Miguel Manuel Villalobos Jr. has filed in this court a pro se application for
writ of habeas corpus related to two causes pending in Gaines County: Cause
Nos. 21-5641 and 21-5650. Villalobos asserts that he is innocent and that he is being
illegally restrained, and he asks this court for habeas relief. We dismiss these
proceedings.
      This court has no jurisdiction over Villalobos’s original application for writ
of habeas corpus. This court’s authority to exercise original jurisdiction is limited.
See TEX. CONST. art. V, §§ 5, 6 (providing that the Court of Criminal Appeals has
the power to issue writs of habeas corpus and that intermediate courts of appeals
only have original jurisdiction as prescribed by law); TEX. GOV’T CODE ANN.
§ 22.221 (West Supp. 2021) (limited writ powers granted to the courts of appeals).
Furthermore, an intermediate appellate court “does not possess original habeas
corpus jurisdiction of a bail issue” in a criminal case. Ortiz v. State, 299 S.W.3d
930, 932 (Tex. App.—Amarillo 2009, no pet.); see Ex parte Enriquez, 2 S.W.3d 362,
363 (Tex. App.—Waco 1999, orig. proceeding); Denby v. State, 627 S.W.2d 435
(Tex. App.—Houston [1st Dist.] 1981, orig. proceeding); see also TEX. CODE CRIM.
PROC. ANN. art. 11.05 (West 2015) (providing that district courts, county courts, and
the Court of Criminal Appeals have power to issue writs of habeas corpus).
      Because we lack jurisdiction over Villalobos’s application for writ of habeas
corpus, we dismiss these proceedings for want of jurisdiction.


                                               PER CURIAM


January 13, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2